Name: 95/417/EC: Commission Decision of 26 July 1995 concerning transitional measures necessary to facilitate the creation and orderly application of provisional establishments lists in third countries which are authorized to export animal products to the Community
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  cooperation policy;  agricultural policy;  trade
 Date Published: 1995-10-12

 Avis juridique important|31995D041795/417/EC: Commission Decision of 26 July 1995 concerning transitional measures necessary to facilitate the creation and orderly application of provisional establishments lists in third countries which are authorized to export animal products to the Community Official Journal L 244 , 12/10/1995 P. 0078 - 0079COMMISSION DECISION of 26 July 1995 concerning transitional measures necessary to facilitate the creation and orderly application of provisional establishments lists in third countries which are authorized to export animal products to the Community (Text with EEA relevance) (95/417/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 95/408/EC of 22 June 1995 regarding the rules for establishing, for a transitional period, provisional lists of third country establishments from which Member States are authorized to import certain products of animal origin, fishery products and live bivalve molluscs (1), and in particular Article 7 thereof, Whereas the adoption of lists of establishments is part of the process of harmonising conditions for the import of animal products from third countries; whereas the adoption of such lists will have consequences for the organisation of veterinary checks on animal products originating in third countries; Whereas provision should be made for transitional measures with regard to the frequency of checks to be carried out at external borders; whereas Commission Decision 94/360/EC of 20 May 1994 on the reduced frequency of physical checks of consignments of certain products to be imported from third countries, under Council Directive 90/675/EEC (2), as last amended by Decision 95/270/EC (3), provides for the application of harmonized reduced frequencies to take effect on 1 February 1996; Whereas proper application of the provisional lists of establishments requires that existing frequencies be maintained, pending application of the frequencies provided for in accordance with Article 1 (1) of Decision 94/360/EC; Whereas the creation of provisional lists of establishments requires that the scope of Article 8 of Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (4) be defined; Whereas the provisions of this Decision shall be reexamined at the time of adoption of an amendment to Article 30 of Directive 90/675/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The provisions of Article 8 of Directive 90/675/EEC shall apply to the products in respect of which Community Decisions have been taken to establish: - a list of approved third countries, - a list of approved establishments (animal health and public health), and - a model certificate (animal and public health). Article 2 1. Member States shall carry out identity checks at the same place and, where possible, at the same time as physical checks. 2. In the cases referred to in Article 8 (4) of Directive 90/675/EEC, identity and physical checks shall be carried out at the preselected border inspection post of destination, provided that the products are not unloaded or that they are transshipped from one aircraft or boat to another in the customs zone of the airport or port of arrival in order to be transported to the shortlisted border inspection post of destination. Article 3 Member States shall apply the provisions concerning frequency of checks adopted in accordance with Article 8 (3) of Directive 90/675/EEC as soon as they enter into force. Pending those provisions: - Member States shall carry out identity and physical checks in accordance with the frequencies in force in their territory before 1 July 1992, and - Member States shall notify the Commission and other Member States of the check frequencies. Article 4 This Decision shall apply until 1 February 1996. Article 5 This Decision is addressed to the Member States. Done at Brussels, 26 July 1995. For the Commission Franz FISCHLER Member of the Commission